Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PGPub 2010/0218923) in view of Rotter (U.S. PGPub 2017/0291754).
Regarding claim 1, Kang teaches a system (fig. 1-3) for heating, cooling, or both heating and cooling a room (para. 0009) comprising a panel (fig. 1-3) comprising a first wall (element 4), a second wall (see amended fig 3 below), and a third wall (element 3), wherein the second wall is disposed between the first wall and third wall (per fig. 1-3) and separated by a plurality of partitions (angled walls forming elements 121) from the first wall and the third wall, wherein the partitions create a first and second row of elongated channels (elements 121, see figure 2 where there are 121 extending both directions), wherein each channel in the first row is bounded on two sides by two of the plurality of partitions and on two other sides by the first and second walls (per fig. 1-3), 
Kang does not teach the insulating layer being an insulating vacuum layer, with a reduced pressure that is at least 20% less than atmospheric pressure.  Rotter teaches an insulating layer being an insulating vacuum layer (element 54, vacuum in para. 0096-0097), with a reduced pressure that is at least 20% less than atmospheric pressure (as it teaches it being drawn to vacuum state this would be less than 20% as vacuum would be 0%).  It would be obvious to one skilled in the art at the time of filing for the system of Kang to be modified to use the vacuum of Rotter , the motivation to do so would be 
    PNG
    media_image1.png
    424
    806
    media_image1.png
    Greyscale

Regarding claim 2, Kang teaches a first end cap (elements 122) disposed on one end of the first row of channels and configured to prevent fluid from escaping the panel except through an inlet or an outlet (elements 22) and a second end cap (other element 122 see fig. 2) disposed on an other end of the first row of channels and configured to prevent fluid from escaping the panel except through the inlet or the outlet (per fig. 1-3).
Regarding claim 3, Kang teaches a gap (elements 91) in one or more partitions, wherein the gap allows fluid to pass from one chamber into an adjacent chamber (per fig. 16-18).  The use of these between different embodiments of Kang would be motivated by wanting to have certain flow patterns or flow rates to improve thermal transfer.
Regarding claim 4, Kang teaches wherein the first and second end caps are configured to direct fluid from one channel to another (note this limitation is very broad 
Regarding claim 5, Kang teaches the first and second end caps close the channels in the isolative layer (fig. 1-3).  When combining Kang with Rotter it would be obvious to have the first and second end caps close the channels in the insulative vacuum layer and are configured to maintain the reduced pressure as Rotter is designed to hold vacuum thus the combination would do the same to maintain the benefit of the vacuum.
Regarding claim 7, Kang does not teach the reduced pressure is less than 10% of atmospheric pressure.  Rotter teaches this as it teaches it being drawn to vacuum state this would be less than 10% as vacuum would be 0%.  It would be obvious to one skilled in the art at the time of filing for the system of Kang to be modified to use the vacuum of Rotter , the motivation to do so would be reduce weight (para. 0010) and noise reduction (para. 0118).
 Regarding claim 8, Kang does not teach the reduced pressure is less than 5% of atmospheric pressure.  Rotter teaches this as it teaches it being drawn to vacuum state this would be less than 5% as vacuum would be 0%.  It would be obvious to one skilled in the art at the time of filing for the system of Kang to be modified to use the vacuum of Rotter , the motivation to do so would be reduce weight (para. 0010) and noise reduction (para. 0118).
Regarding claim 9, the combination of Kang and Rotter teach the insulating vacuum layer is disposed between a wall of the room and the fluid layer as it would replace the insulation taught by Kang and thus be between the two as clamed.
Regarding claim 10, he combination of Kang and Rotter teach the fluid layer is disposed between a wall of the room and the insulating vacuum layer as it would replace the insulation taught by Kang and thus be between the two as clamed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PGPub 2010/0218923) in view of Rotter (U.S. PGPub 2017/0291754), and in further view of Ziegler (U.S. patent 6,094,922).
Regarding claim 6, Kang does not teach the first end cap comprises a port with a check valve, whereby air can be pulled out of the insulating vacuum layer to create, maintain or increase the reduced pressure.  Rotter teaches caps with a port (element 46), whereby air can be pulled out of the insulating vacuum layer to create, maintain or increase the reduced pressure (para. 096).
Neither teach the use of a check valve as claimed.  Zeigler teaches using a check valve (element 38) for a port used create vacuum (col. 4, ln 14-28).  It would be obvious to modify Kang and Rotter to include the check valve of Zeigler, the motivation would be to provide a one-way connection so as to best maintain the vacuum.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PGPub 2010/0218923) in view of Rotter (U.S. PGPub 2017/0291754), and in further view of Dincel (U.S. PGPub 2004/0244321).
Regarding claim 13, Kang does not teach the panel is made from extruded plastic. Dincel teaches wall panels made from extruded plastic (Para. 0024).  It would have been obvious to one skilled in the art at the time of filing to make the panel using the extruded plastic taught by Dincel, the motivation would be to provide a waterproof finish (para. 0024).
Examiner further notes that this is a product-by-process claim and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As shown above the structure of claim 1 is obvious thus this product-by-process claim limitation would be obvious.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PGPub 2010/0218923) in view of Rotter (U.S. PGPub 2017/0291754), and in further view of Baratti et al. (U.S. PGPub 2018/0202669).
Regarding claim 14, Kang does not teach the panel is made from aluminum. Baratti teaches wall panels made from aluminum (Para. 0049).  It would have been obvious to one skilled in the art at the time of filing to make the panel using the aluminum taught by Baratti, the motivation would be to have the efficient heat transfer due to aluminums conductivity (para. 0049).
Examiner further notes that this is a product-by-process claim and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As shown above the structure of claim 1 is obvious thus this product-by-process claim limitation would be obvious.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PGPub 2010/0218923) in view of Rotter (U.S. PGPub 2017/0291754), and in further view of Futaeda et al. (U.S. PGPub 2011/0042471).
Regarding claim 15, Kang does not teach a coating on at least one wall; wherein the coating comprises a coating with an emissivity greater than .97.  Futaeda teaches a coating on at least one wall (para. 0193); wherein the coating comprises a coating with an emissivity greater than .9 (thus covering the claimed .97, para. 0193).  It would have been obvious to one skilled in the art at the time of filing to modify Kang to include a coating with the claimed emissivity, the motivation would be to increase the heat transfer to and from the wall panel (para. 0193).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. PGPub 2010/0218923) in view of Rotter (U.S. PGPub 2017/0291754), Ziegler (U.S. patent 6,094,922), and Dincel (U.S. PGPub 2004/0244321).
Regarding claim 20, Kang teaches a system for heating and cooling a room (fig. 1-3) comprising a panel (fig. 1-3) comprising twinwall (the wall structure of Kang may be considered twinwall) which has two distinct rows of channels (channels 121 and channels shown with insulation within in fig. 3); wherein a second row of channels is a fluid layer configured to allow heated or cooled fluid to pass through (per fig. 1-3 and fluid in specification describing such; see para. 0009-0010).
Kang does not teach a first row of channels is a vacuum layer and has a pressure that is less than 10% of atmospheric pressure.  Rotter teaches an insulating layer being an insulating vacuum layer (element 54, vacuum in para. 0096-0097), with a reduced pressure that is at least 10% less than atmospheric pressure (as it teaches it 
Kang does not teach a portal with a check valve configured to allow air to be removed from the vacuum layer.  Zeigler teaches using a check valve (element 38) for a port used create vacuum (col. 4, ln 14-28).  It would be obvious to modify Kang to include the check valve of Zeigler, the motivation would be to provide a one way connection so as to best maintain the vacuum.
Dincel teaches wall panels made from plastic (Para. 0024).  It would have been obvious to one skilled in the art at the time of filing to make the twinwall panel using the plastic taught by Dincel, the motivation would be to provide a waterproof finish (para. 0024).
Examiner further notes that this is a product-by-process claim and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As shown above the structure of the claim is obvious thus this product-by-process claim limitation would be obvious.



Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.  Responses to specific arguments are detailed below.
In response to applicant's argument that Rotter use in the claims is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is reasonable pertinent to the particular problem.  One skilled in the art would look at similar structures for insulation structures.  The walls of Rotter being for storage containers, which may be considered enclosed rooms, are reasonable pertinent to the particular problem of forming reinforcing and insulating the wall of the claimed structure with or without the radiator present.
In response to applicant's argument that the examiner's conclusion of obviousness for using Rotter is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The motivation to combine is taught by Rotter itself and is cited showing such, and thus isn’t improper.
In response to applicant's argument that Dincel use in the claim 13 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is reasonable pertinent to the particular problem.  One skilled in the art would look at similar structures for insulation structures.  The walls of Dincel being structural wall such as enclosed rooms, are reasonable pertinent to the particular problem of forming reinforcing and insulating the wall of the claimed structure.
Applicant arguments regarding 14, 15, 20 does not appear to be against the new art added in each of these but against the original rejection of the independent claim and thus fall under the responses above.
For these the reasons the rejections are maintained

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763